Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s arguments, filed xxx, have been fully considered but they are not deemed to be (fully) persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	 
Response to Arguments
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-2, 5-12, and 15-21 under 35 U.S.C. 103 as being unpatentable over US 20080207581 to Whiteford is maintained for the reasons of record and those set forth below.  
Applicant argues that Whiteford teaches that a personal care item refers to a device or system used in or typically associated with a salon (e.g., hair and/or nail) or a day spa, including footbaths, or any device which comes into contact with multiple persons and/or contains such devices, thereby potentially passing along harmful bacteria.   As such, a skin composition or application is not taught or suggested by Whiteford.  Whiteford makes no suggestion to human topical skin protectants, but by contrast, the intended use of its personal care coatings are to be applied to non­human surfaces.  Whiteford does not disclose a topical skin product having a oxazoline homopolymer with the claimed structural features and that Whiteford does not teach or suggest a topical skin product having a quaternary ammonium compound or a mixture of quaternary ammomum compounds.  The patent describes a laundry list of compounds and the artisan would have no reason to pick one of the many compounds described by Whiteford.   There is a synergistic effect achieved with regard to retention property due to the combination of the quaternary ammonium compound or a mixture of quaternary ammonium compounds and the oxazoline homopolymer or an extended or a modified polymer based on an oxazoline homopolymer that is not taught or suggested by the cited reference. Applicant submits that this non-obvious synergistic effect is supported by the examples in paragraphs [0075] to [0078] of Applicant's specification. 
Applicant’s arguments have been fully considered but are not found persuasive.  The Examiner has not improperly picked and chosen among the cited reference, but has considered the reference as a whole for all its teachings.  Whiteford teaches a topical skin product comprising a topical skin composition (paragraphs 6 and 34); and formula (I) where R3 is polyoxazoline (a modified polymer based on an oxazoline homopolymer) (paragraphs 34-38 and 90).  The topical skin composition comprises a carrier and a quaternary ammonium compound, such as n-alkyl dimethyl benzyl ammonium chloride (paragraph 21) and 3-trimethoxy silyl propyl dimethyl octadecyl ammonium chloride (paragraph 364).  The product further comprises a water carrier (paragraph 366).  The polymer serves as a host for an antimicrobial additive (paragraph 374).   The product contains 0.1 to 10 wt% polymer (paragraph 374).  The product is used to treat hair (a hair product) (paragraphs 222 ad 540).  Although Whiteford does not explicitly teach a method of applying the hair product to skin, the artisan would have readily envisioned applying the hair product to hair (which includes application to skin), as Whiteford teaches that its product may be used to treat hair.   Whiteford teaches that the invention relates to self-cleaning compositions (paragraph 3) as an alternative to topical soaps and antiseptics (paragraphs 6 and 9).   As an antimicrobial, the formulation is effective against bacteria on the skin (paragraph 5).  The teaching that the self-cleaning composition is an alternative to topical soaps and antiseptics and is effective against bacteria on the skin is a teaching for use of the formulation as a topical skin product.   Regarding the limitation “wherein the topical skin product is in a form of a breathable barrier film,” Whiteford teaches the composition may be a film (paragraph 3).  All films are inherently barrier films, because they separate (create a barrier between) what is on one side of the film and what is on the other.  Regarding the term “breathable,” as the composition of Whiteford is structurally identical to the present composition, a film formed from the composition of Whiteford must be breathable.  Regarding applicant’s arguments of unexpected results, when a prima facie case of obviousness exists, it is the burden of applicant to distinctly point out how the evidence in the record supports the statement of unexpected results.  In the instant case, applicant has not done so, but merely referenced paragraphs 75-78 with a statement that “there is support for these non-obvious and surprising results” in these paragraphs.    In paragraphs 75-78, three volunteers “utilized” (no description of how used) three topical hand sanitizers and each volunteer was sampled at four different times (1) immediately before product application; (2) five minutes after product application; (3) two hours after product application; and (4) 5.5 hours after product application.  A statement is given that the addition of quaternary ammonium and the polymer binder had long lasting effect on viable organisms over the testing timeframe.  A statement is given that the combination product showed a sustained reduction at 5.5 hours after the product was applied.  A further statement is given that there was a synergistic effect with (3), this being formulation having the combination with the polymer binder.    The results are unpersuasive because there are no experimental details given, and without experimental details, the examiner cannot determine if the results are unexpected and if they are commensurate in scope with the claimed invention.   The statement is made in paragraphs 75-78 that a 70 wt% Purel composition comprising 0.1 wt% Stepan BTC 885 and 1 wt% Aquazol 500 achieved a synergistic effect, but it’s unclear what this statement is based on, as a corresponding 70 wt% Purel composition comprising just 1 wt% Aquazol 500 was not tested, so how is it known that a combination of a 70 wt% Purel composition comprising 0.1 wt% Stepan BTC 885 and 1 wt% Aquazol 500 provides a synergistic effect over a 70 wt% Purel comprising just 0.1 wt% Stepan BTC 885 and a 70 wt% Purel comprising just 1 wt% Aquazol 500?  A synergistic effect is an effect arising between two or more agents, entities, factors, or substances that produces an effect greater than the sum of their individual effects.  Experimental details and the compounds corresponding to Stepan BTC 885 and Aquazol 500 should be made of record, and the results must show that the results that hold for 0.1 wt% Stepan BTC 885 and 1 wt% Aquazol 500 in 70 wt% Purel would necessarily hold over the scope of the invention, that is, a topical skin product comprising a topical skin composition comprising a carrier; a quaternary ammonium compound or a mixture of quaternary ammonium compounds and a retention ingredient, wherein the retention ingredient is oxazoline homopolymer or an extended or a modified polymer based on an oxazoline homopolymer, the oxoazoline homopolymer is as defined in claim 1, wherein the topical skin product is in a form of a breathable barrier film.  In summary, the results are unpersuasive because there are no experimental details given, and without experimental details, the examiner cannot determine if the results are unexpected and if they are commensurate in scope with the claimed invention.   Regarding claim 21, Whiteford teaches a topical skin product comprising a topical skin composition comprising a water carrier (paragraphs 6, 34, and 366); and formula (I) where R3 is polyoxazoline (a modified polymer based on an oxazoline homopolymer) (paragraphs 34-38 and 90).  The topical skin composition comprises a quaternary ammonium compound, such as n-alkyl dimethyl benzyl ammonium chloride (paragraph 21) and 3-trimethoxy silyl propyl dimethyl octadecyl ammonium chloride (paragraph 364).   The polymer serves as a host for an antimicrobial additive (paragraph 374).   The compositions are directed to self-cleaning antimicrobial composition (paragraph 3), where antiseptics may be used topically on living tissue (paragraph 6).  Although Wilford does not teach that its composition may be used as a hand sanitizer, a composition cannot be separated from its properties.  As the structure of Wilford is identical to the instant structure, it must have the same properties, that is, have the property of a hand sanitizer.  Alternatively, it would have been obvious to use the composition of Whiteford as a hand sanitizer, as the compositions are directed to self-cleaning antimicrobial compositions for administering antiseptics topically on living tissue.  The artisan would understand that hands are a part of the body in need of sanitization, as the hands come into regular contact with pathogens, and the artisan would have found it obvious to use the self-cleaning antimicrobial composition of Whiteford as a hand sanitizer.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


July 1, 2022